914 F.2d 255
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Claude A. ADKINS, Petitioner-Appellant,v.Henry GRAYSON, Respondent-Appellee.
No. 89-2308.
United States Court of Appeals, Sixth Circuit.
Sept. 19, 1990.

Before KRUPANSKY and BOGGS, Circuit Judges;  and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Claude A. Adkins appeals the denial of his motion for a preliminary injunction in this habeas corpus action filed under 28 U.S.C. Sec. 2254.  Adkins alleged in his habeas petition that his state parole was improperly revoked in 1985.  Adkins alleged in his motion for a preliminary injunction that he received an improper disciplinary conviction for possession of contraband in 1989.  The district court summarily denied petitioner's motion.


3
Generally, a district court must set forth findings of fact and conclusions of law for its denial of injunctive relief.   See Glover v. Johnson, 855 F.2d 277, 282-85 (6th Cir.1988).  However, a careful examination of the record reveals that the district court did not abuse its discretion in denying petitioner's motion in light of the factors to be considered in making this determination.   See Glover, 855 F.2d at 282.


4
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.